It gives me great pleasure to join previous speakers in warmly congratulating Mr. Mogens Lykketoft on his election to the presidency of the General Assembly at its seventieth session and to wish him success. Allow me also to express my appreciation to Mr. Sam Kutesa for the tremendous work that he carried out as President of the Assembly at its sixty-ninth session. I also congratulate the United Nations and all delegations on the seventieth anniversary and wish our Organization continued success, universal recognition and respect.
In its approach to the major themes of the current session, Turkmenistan believes there is a need to take concrete and targeted measures aimed at supporting States and regions where, for various reasons, the issues of sustainable development are particularly acute.
With regard to Central Asia, there is currently discussion about the creation of the conditions enabling its successful integration into modern global processes and its rebirth as a region that provides a stable and strong link in intercontinental partnerships. I am convinced that that is an achievable goal, if we can ensure peace, tranquillity and security, which are key factors for the development, progress and prosperity of the Central Asian States. That has been the focus of Turkmenistan’s major efforts and the projects and initiatives that it is carrying out, which it invites the international community, represented by the United Nations, to join.
One of the projects is the idea of establishing a United Nations regional centre in Central Asia for technology related to climate change. The large-scale environmental problems that exist in that region are, I think, well known. They directly or indirectly affect the overall atmosphere in the region, as well as the standard of living and the quality of life of the inhabitants, and sometimes have a negative impact on relations between States. Under those conditions, it is becoming clear that there is a need for a specialized international body that would be able, with a United Nations mandate, to carry out monitoring and an objective analysis of the environmental processes and trends occurring there and, on that basis, be able to issue relevant recommendations to the Governments of the Central Asian States. The vision for the functions and directions of the activities of such a centre already exist. Turkmenistan is ready to
provide all the necessary infrastructure for the centre in Turkmenistan and to ensure the most favourable conditions for its staff. I therefore call for an in-depth consideration of our proposal on the creation of a United Nations regional centre for technology related to climate change in Central Asia.
The achievement of the Sustainable Development Goals in the region will not be possible without the participation of our closest neighbour, Afghanistan. The brotherly Afghan people and Government are today particularly in need of the political and moral support of the international community. They also need real, tangible economic assistance. Time has shown that the resolution of the situation in Afghanistan is possible only through peaceful, political means on the basis of a broad national dialogue with the participation of all responsible and constructive forces representing the Afghan people. Moreover, we are convinced that the process of reconciliation must be accompanied by effective international economic assistance, targeted measures aimed at creating social infrastructure and humanitarian assistance.
We believe that the most important factor in the stability, progress and prosperity of Afghanistan is the integration of the country into regional and international energy and transportation projects. Projects such as the Turkmenistan-Afghanistan-Pakistan-India Pipeline and the railway from Turkmenistan to Afghanistan are designed to ensure economic growth and the creation of new jobs in Afghanistan and favourable conditions for foreign investment. Not least important, their implementation will have a significant stabilizing effect on the political climate in Afghanistan itself, as well as on the surrounding area. It will also restore the Afghan people’s confidence in their own strength and capacity to build a modern, stable and dynamic State, one that is an equal and like-minded partner with neighbouring countries and the entire international community. As an initiator and participant in those international projects, Turkmenistan will continue to provide assistance to Afghanistan at the bilateral level for the construction of economic and social facilities, as well as to supply energy at a discounted rate and to provide training for Afghan professionals in our educational institutions.
In the context of Afghanistan’s restoration, the support provided to both developing and the least developed countries, on which the effectiveness of today’s entire system of international relations depends, is of over-arching importance. Therefore,
15-29940 7/18

A/70/PV.27 02/10/2015
for Turkmenistan, the main goal and essence of post- 2015 sustainable development should be to overcome the serious — and I would even say borderline dangerous — imbalance between States, regions and entire continents, in terms of industry, the economy, technology and the environment, as well as with respect to people’s quality of life and in the areas of health care, education and in the standards and structures of food systems. It is obvious that humanitarian assistance alone, as well as supplies of medicine and provisions, along with one-time financial infusions by the United Nations and individual States, while extremely important, will not solve the problem.
Today, there is a need for a long-term, in-depth and well thought-out strategy for support for developing and the least developed countries that includes a wide range of political, legal, economic, social and investment measures. An action-oriented and coordinating role should be played here by the United Nations, in particular its Economic and Social Council and the United Nations Development Programme, as well as other specialized agencies. A more important factor for such support is, in our view, the participation of such countries in international economic projects, in particular in the area of the transport of energy to global markets, as well as the creation of transport corridors between regions and across continents.
Turkmen initiatives for the development of such sectors of the global economy have received unanimous approval from the General Assembly through the adoption of relevant resolutions. We expect meaningful follow-up through their implementation. I would also like to emphasize the readiness of our country to both continue and strengthen cooperation with the World Health Organization, the United Nations World Food Programme, the United Nations Population Fund and other entities.
The current session should provide us with clear guidelines for the future. It is natural and appropriate that it is the United Nations, the international entity with a universal mandate, that will act as the leader in promoting and achieving the Sustainable Development Goals. The tremendous potential of the United Nations, which has been acquired over seven decades of unique experience of dealing with the challenges and threats and providing solutions for many global problems, proves that only together, by joining forces, will it be possible for us to achieve the goals we have set, no matter how difficult they may be.
Turkmenistan believes that today, within these walls, significant momentum will be given to our forward movement and to the new, more humane and more just world order. Together with the family of nations we are prepared to participate in that work.
